Citation Nr: 1436433	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.  

2.  Entitlement to a rating in excess of 10 percent for the service-connected right knee chondromalacia based on instability.

3.  Entitlement to a rating in excess of 10 percent for the service-connected right knee chondromalacia based on limitation of motion.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for anxiety.

6.  Entitlement to service connection for depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO.  

In May 2012, the Board remanded the appeal for additional development.  The case has since returned to the Board.  

The VBMS and virtual VA folders have been reviewed.  To the extent additional medical evidence was added to the record following the most recent December 2012 supplemental statement of the case, this evidence essentially duplicates information already of record or is not relevant to the issue decided.  The Board further notes that in December 2012, the Veteran waived RO consideration of additional evidence.  See 38 C.F.R. § 20.1304 (2013).  

The issues of increased ratings for the service-connected right knee chondromalacia on the basis of instability and limitation of motion and the claims of service connection for a back disorder, anxiety and depression are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or finding referable to a left knee disorder in service or for many years thereafter.  

2.  The currently demonstrated left knee degenerative changes is not shown to have been due to an event or incident of his period of active service or to have been caused or aggravated by the service-connected right knee disability.  


CONCLUSION OF LAW

The Veteran's left knee disability manifested by degenerative changes was not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein; nor was the left knee degenerative changes proximately due to or the result of the service-connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in March 2008 and May 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in the December 2012 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and private medical records.  The Veteran has not identified additional relevant records that need to be obtained.  

The Veteran was afforded a VA examination in May 2011 with addendum in June 2012.  The examination and addendum are adequate and further development is not warranted.   

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2013).  


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The regulation pertaining to secondary service connection was amended effective on October 10, 2006 and under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.").  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).  

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection. See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


Analysis

In June 2008, the RO denied service connection for a left knee condition.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran does not allege, nor does the record show, that any left knee disorder had had its clinical onset during service.  The service treatment records are negative for complaints or findings referable to a left knee, and a chronic left knee disorder was not noted until many years after service.  Objective evidence also does not show left knee arthritis in the one-year period following separation from service.  Service connection on a direct basis or as a chronic presumptive is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

The right knee disability has been service connected since December 1976.  He specifically asserts having an altered gait as a result of his right knee disorder and having degeneration of the left knee, in whole or in part, as a consequence of the service-connected right knee disability.  

In June 2008, a VA examiner reviewed the claims folder.  The examiner noted that the Veteran underwent a VA examination pertaining to the right knee in September 2007.  At that time, he was noted to have a normal gait and an x-ray study of the knee was normal in June 2007.  

The examiner stated that there was nothing in the orthopedic literature to indicate that chondromalacia or arthritis of one knee leads to pain or arthritis of the other.  The examiner opined that the left knee condition was not secondary to the right knee and was more likely due to aging, attrition and obesity.  

In his January 2009 VA Form 9, the Veteran argued that his left knee had been used to compensate for his right knee.  

The Veteran underwent a VA examination for his right knee in December 2009.  At that time, he voiced complaints related to the left knee and objective findings showed some limitation of flexion.  This examination did not offer a diagnosis as to the left knee.  

On VA examination in May 2011, the Veteran reported having developed pain in the left knee about five years earlier.  He attributed this to placing excess weight on the left knee because of his right knee disability.  A left knee x-ray study taken in October 2010 showed degenerative arthritis.  Following examination, the impression included that of degenerative arthritis of the left knee.  

The VA examiner provided the following opinion:

There [was] no good medical evidence to support an abnormal gait [would] cause degenerative disease in the opposite knee.  This most likely represent[ed] the degenerative aging process.  Therefore, it [was] less likely than not that his left knee [was] secondary to his service-connected right knee injury.  

In June 2011, the examiner indicated that he reviewed the claims folder and that there were no deletions or additions to the opinion provided.  

Pursuant to the Board's remand, an additional VA opinion was obtained in June 2012.  The claims folder was reviewed further, and the examiner opined that it was less likely as not that the left knee condition was caused by, aggravated by or the result of the service-connected right knee condition.  The examiner provided the following rationale:

The veteran's right knee condition cause[d] a mildly antalgic gait, certainly not a severe biomechanical disturbance.  [He knew] of no medi[c]al authority or peer reviewed medical literature which support[ed] the contention that a mildly antalgic gait [could] be causative [of] the development of contralateral degenerative joint disease of the knee.  

On review, the VA medical opinions weigh against the claim that the Veteran's left knee disorder is proximately due to or aggravated by his service-connected right knee disorder.  The opinions were based on review of the claims folder and supported by adequate rationale.  Thus, they are considered highly probative.  

The claims folder does not contain any medical evidence to the contrary.  The Board, however, has considered the Veteran's contentions that his left knee disability is related to his right knee.  Questions of competency notwithstanding, his unsupported lay assertions simply do not outweigh the well-reasoned VA opinions of record.  

On review, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for a left knee disorder, to include as secondary to service-connected right knee disability, is denied.  


REMAND

A review of the virtual folder shows that, in September 2013, the RO denied a rating greater than 10 percent for the service-connected right knee chondromalacia based on instability and a rating greater than 10 percent for the service-connected right knee chondromalacia based on limitation of motion.  The RO also denied service connection for a back disorder, anxiety and depression; and denied compensation under 38 U.S.C.A. § 1151 for disability due to the side effects of omeprazole.  

A review of the Veterans Appeals Control and Locator System (VACOLS) shows that, in January 2014, the Veteran submitted a Notice of Disagreement with the claims for increase and the claims of service connection.  There is no indication that a Statement of the Case was furnished, and thus, a remand is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these remaining matters are REMANDED for the following action:

The AOJ shall take all indicated action to furnish the Veteran a fully responsive Statement of the Case the addressed the following issues: entitlement to a rating in excess of 10 percent for the service-connected right knee chondromalacia based on instability; entitlement to a rating in excess of 10 percent for the service-connected right knee chondromalacia based on limitation of motion; entitlement to service connection for a back disorder; entitlement to service connection for anxiety; and entitlement to service connection for depression.  If, and only if, the Veteran perfects his appeal by filing a timely Substantive Appeal as to any or all of these issues, should the case be returned to the Board for the purpose of appellate disposition.  38 U.S.C.A. § 7104 (West 2002).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


